Citation Nr: 1627351	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  07-16 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a low back disorder, to include as secondary to a left knee disorder.

3.  Entitlement to service connection for a left ankle disorder, to include as secondary to a left knee disorder.


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's wife


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1972 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in July 2007 and at a videoconference hearing before the Board in September 2009.  Transcripts from the hearings are of record.

The Board issued a March 2012 decision which denied the service connection claims for a left knee disorder and low back disorder and remanded the service connection claim for left ankle.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court granted a Joint Motion to Remand which vacated the Board's March 2012 decision.  The remanded left ankle claim was not disturbed.  In response to the Joint Motion to Remand, the Board remanded the claims in January 2014 to the RO for additional development and examinations.

The issue of individual unemployability has been raised by the record in a June 2012 and March 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  A chronic left knee disorder was not shown in service nor was arthritis of the knee diagnosed within a year of service discharge; and, the preponderance of the evidence fails to shows that the Veteran's diagnosed arthritis of the left knee had its onset in service or is otherwise etiologically related to his active service.

2.  A chronic low back disorder was not shown in service nor was arthritis of the spine diagnosed within a year of service discharge; and, the preponderance of the evidence fails to shows that the Veteran's diagnosed arthritis of the lumbar spine had its onset in service or is otherwise etiologically related to his active service or a service connected disability.

3.  A chronic left ankle disorder was not shown in service; and, the preponderance of the evidence fails to shows that the Veteran's diagnosed left ankle strain had its onset in service or is otherwise etiologically related to his active service or a service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a low back disorder to include as secondary to a left knee disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1121, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

3.  The criteria for service connection for a left ankle disorder to include as secondary to a left knee disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1121, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See June 2005 VA correspondence and the July 2007 and September 2009 hearing transcripts.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records, Social Security Administration (SSA) records and VA treatment records with the claims file.  No outstanding evidence has been identified by the Veteran that has not otherwise been obtained.  

A VA examination was conducted in September 2010.  That examination was found by the parties to the JMR to be inadequate.  It will not be discussed.  

The Veteran was subsequently afforded an examination April 2014 with an opinion in December 2015.  The examiner considered the relevant lay and documented history, provided a detailed description of the condition, and provided sufficient analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Contrary to the Veteran's assertion in February 2016 his post-service medical history was specifically referenced and discussed in the April 2014 examination report.  The Veteran correctly that the examiner did not fully address the question his altered gait from his left knee had aggravated his low back disorder.  However, as service connection for left knee disability is being denied, which results in a denial of secondary service connection as a matter of law, there is no prejudice to the Veteran.

The Veteran argues that his due process was violated by not receiving a copy of the December 2015 addendum.  Such does not amount to a request for assistance under the Freedom of Information Act.  Indeed, he did not file any type of request for the addendum. Moreover, and significant import, he contemporaneously submitted a statement in February 2016 wherein he indicated that he had reviewed the January 2016 supplemental statement of the case, and waived the 30-day period prior to certifying his appeal back the Board.  He asked instead that his file be sent the Board immediately.   

In compliance with the remand directives, the Veteran's VA treatment records from 1974 to 1976 were obtained along with an addendum medical opinion.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, the Veteran has been diagnosed with degenerative arthritis of the left knee.  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection for Left Knee Disorder

The Veteran indicated that he sustained an injury to the left knee during an incident in service when he landed on his knee.  The Veteran stated that being in the artillery unit and having to run Howitzers was hard on the joints; he stated that the knee did not affect him until after service.  He added that he was double-timing out to the range when he injured his left knee and ended up in the emergency room at Fort Leonard.  The Veteran recalled that the doctors told him that he had problems with the cartilage and tendons in the left knee.  On the occasion of a personal hearing in July 2007, he indicated that he had no injury to the left knee prior to service other than a cut.  The Veteran said that he first sought treatment for the left knee in 1974 at the VAMC in Little Rock, Arkansas. The Veteran further indicated that he has had surgery on the left knee twice since 1996.

The April 2014 VA examination diagnosed the Veteran with left knee strain and arthritis of the left knee.  This diagnosis satisfies the first prong of the service connection claim.

The March 29, 1972 entrance examination report objectively noted a laceration to left knee with "no sequellae."  On April 11, 1972, the Veteran complained of pain in the left intrapatellar area from physical training.  He also reported a history of an accident three (3) years prior to service that injured his left knee.  Objectively, though, the orthopedic clinician found his left knee scar from that injury had healed.  X-ray testing showed his left knee was within normal limits, suggesting no residual disability from his pre-service accident.  However, the clinician did assess the Veteran had mild crepitance on motion and mild chondromalacia. 

Then, on April 14, 1972, the Veteran was treated for a left knee injury from the prior day, while doing physical training.  There were several subsequent treatments during April 1972 for pain due to a left knee contusion. 

On April 27, 1972, the Veteran's left knee collapsed and he fell to the ground onto his left patella, with a diagnosis and physical profile for chondromalacia patella of his left knee.  He was again treated for left knee pain on July 18, 1972, repeating his history of a left knee injury in a motor vehicle accident three years before service, and received a diagnosis of an old trauma of the left knee. 

On December 1, 1972, based upon reported trauma to the left patella, there is a left knee X-ray report showing negative results.  Through the time of his April 1973 discharge examination, there were no subsequent in-service treatments or diagnoses for any left knee disability.

The next reference to the Veteran's left knee is in the August 1974 claim for benefits.  At that time, he claimed that he was experiencing left knee problems to include loss of range of motion, weakness, and arthritis.  
Also of record is a May 1975 Rehabilitation Service treatment record which reflects the Veteran claimed he had a "disabled left knee."  There were no physical findings made other than the Veteran having an "old injury to left knee."  A July 1977 Medical Evaluation report similarly documents the Veteran's complaint of having a bothersome left knee.  He described left knee changes during different types of weather such as periodic swelling and stiffness.  A scar on the front of the Veteran's left knee was documented.  No swelling or atrophy in the left knee was noted.  The ligaments of the left knee were intact except for a mild relaxation of the lateral collateral ligament.  

A VA examination was conducted in May 1987.  The Veteran again described periods of tightness and pain.  He also stated that his knee gave away at times.  However, aside from a four inch scar and collateral ligament tightness, his knee was essentially within normal limits.  There was no effusion or click.  Drawer sign was negative.  Range of motion was from zero to 145 degrees.

After considering the entire record, which included a reference and discussion of the Veteran's in-service injury and post-service medical history, the April 2014 VA examiner opined it is less likely as not that the chronic knee condition is related to the Veteran's "short military service".  The examiner stated there is insufficient evidence of any injury that caused worsening or created a new injury to the knee.  She observed that it was several years after service before the knee condition reappeared.  The examiner concluded it is more likely that the knee condition is related to his post-service manual labor employment described by the Veteran.  An addendum medical opinion was obtained in December 2015.  The examiner reiterated that there is insufficient evidence of a chronic left knee condition in the Veteran's military service.  

The Veteran's statements regarding the injury he suffered in service as well as the cause of his present left knee disorder are lay statements that purport to provide a nexus opinion between the disorders.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's left knee condition was caused by an injury in service is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  The Board finds the Veteran is competent to describe the injury he sustained in service as well as the pain he experienced in his knees while in service and after he left the service.  However, the causation of the pain and present diagnosis requires a medical expert's opinion and objective medical findings.  As such, the Board finds that the Veteran's statements as to the etiology of his right and left knee conditions are not competent evidence as to a nexus.

Consequently, the only competent and the most probative evidence of record are the April 2014 opinion and December 2015 addendum opinion which determined that there was no relationship between the Veteran's current knee disorder and his active service.  The preponderance of evidence is against a finding that the Veteran's left knee disorder was incurred in service or was proximately due to or the result of his service.  Further, as arthritis of the left knee was not shown until many years post-service,  there is no basis for establishing service connection on a presumptive basis.  There is likewise no ground for awarding service connection based on continuity of symptomatology.  The Veteran is clearly competent report symptoms of knee pain since service, which is even documented.  However, taking this history into account, the VA examiner did not find that there was a relationship between those complaints and his current left knee disability.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Low Back Disorder and Left Ankle

The April 2014 VA examiner diagnosed the Veteran with a lumbosacral strain, originally diagnosed in 1999 and degenerative arthritis of the spine, originally diagnosed in 2005.  The March 2006 MRI of the lumbar spine found small central disc protrusion bilaterally at L4 and mild spondylosis in the lumbar spine especially at the facet joint.  A diagnosis of chronic left ankle strain has also been established.  These diagnoses satisfy the first prong of the service connection claim.

Service treatment records are negative for complaints, treatment, or diagnosis of a disorder of the low back and/or left ankle.  There is also no evidence of treatment for these conditions until many years post-service.  The Veteran does not argue the contrary.  Rather, the Veteran testified at the September 2009 hearing that he first sought treatment for his back in 2001 and left ankle pain roughly around 2002 or 2003.  Such serves as a basis for denying service connection on a direct basis, presumptive basis, or under the theory of continuity of symptomatology.  
The Veteran's only contention has been that his altered gait due to his left knee disability has caused or aggravated his low back and left ankle disorders.  However, as discussed herein, service connection for a left knee disorder has been denied.  There is therefore no predicate disability upon which secondary service connection may be granted.  Put another way, there is simply no legal basis to grant service connection for a low back and/or left ankle disorder on a secondary basis.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).  

In sum, the preponderance of the evidence is against the finding that the Veteran is entitled to service connection for a back disorder and left ankle disorder, to include as secondary to a left knee disorder.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a low back disorder, to include as secondary to a left knee disorder, is denied.

Entitlement to service connection for a left ankle disorder, to include as secondary to a left knee disorder, is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


